Title: To Benjamin Franklin from Jonathan Belcher, 4 November 1751
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Elizabeth Town (NJ) Novr 4: 1751
I have received yours of the 31: of Octr. by which I find my Self obliged for your kind Intention to have made an Electrical Operation upon me at Burlington had your Affairs allowd your coming thither which I am sorry they did not for I had concieved much Satisfaction in the Experiment being made by a Gentleman of so much knowledge and practice in the Affair.
And I take a thankfull notice of your readiness to send me an Electrical Apparatus with the particular directions how to use it which I shall be glad off as soon as you can conveniently send it.
I ask pardon for the Trouble I give you of the Inclosed which I desire you will let your Servant deliver to Capt. Child.
And if I can render you any Acceptable service in this Government you may with freedom ask it of Sir Your ready Friend and Servant.
Mr. Franklin (post)
